

	

		III

		109th CONGRESS

		1st Session

		S. RES. 242

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Sessions (for

			 himself, Mr. Domenici,

			 Mr. Frist, Mr.

			 Stevens, Mr. Inhofe,

			 Mr. Santorum, Mr. Isakson, Mr.

			 Burns, Mr. Bunning,

			 Mr. Brownback, Mr. Graham, Mr.

			 Ensign, Mr. Thomas,

			 Mr. McConnell, Mr. Crapo, Mr.

			 DeMint, Mr. Allard,

			 Mr. Gregg, Mr.

			 Alexander, Mr. Enzi,

			 Mr. Martinez, Mr. Grassley, Mr.

			 Bennett, Mr. Hatch,

			 Mrs. Hutchison, Mr. Bond, Mr.

			 Chambliss, Mr. Voinovich, and

			 Mrs. Dole) submitted the following

			 resolution; which was referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		RESOLUTION

		To express the sense of the Senate that the

		  President should appoint an individual to oversee Federal funds for the

		  Hurricane Katrina recovery, and for other purposes.

	

	

		It is the sense of the Senate that

			 the President, in order to efficiently coordinate and monitor spending, avoid

			 duplication, and eliminate waste, fraud, and abuse, shall appoint an individual

			 to oversee all Federal work and the obligation of all federally appropriated

			 funds for the purpose of Hurricane Katrina recovery, rehabilitation, and

			 reconstruction.

		

